

115 S133 RS: Intelligence Authorization Act for Fiscal Year 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 4115th CONGRESS1st SessionS. 133[Report No. 115–2]IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Burr introduced the following bill; which was read twice and referred to the Select Committee on
			 IntelligenceJanuary 20, 2017Reported by Mr. Burr, without amendmentA BILLTo authorize appropriations for fiscal year 2017 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—INTELLIGENCE ACTIVITIESSec. 101. Authorization of appropriations.Sec. 102. Classified Schedule of Authorizations.Sec. 103. Personnel ceiling adjustments.Sec. 104. Intelligence Community Management Account.TITLE II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEMSec. 201. Authorization of appropriations.TITLE III—GENERAL INTELLIGENCE COMMUNITY MATTERSSec. 301. Restriction on conduct of intelligence activities.Sec. 302. Increase in employee compensation and benefits authorized by law.Sec. 303. Support to nonprofit organizations assisting intelligence community employees.Sec. 304. Promotion of science, technology, engineering, and mathematics education in the
			 intelligence community.Sec. 305. Retention of employees of the intelligence community who have science, technology,
			 engineering, or mathematics expertise.Sec. 306. Multi-sector workforce.Sec. 307. Notification of repair or modification of facilities to be used primarily by the
			 intelligence community.Sec. 308. Guidance and reporting requirement regarding the interactions between the intelligence
			 community and entertainment industry.Sec. 309. Protections for independent inspectors general of certain elements of the intelligence
			 community.Sec. 310. Congressional oversight of policy directives and guidance.Sec. 311. Notification of memoranda of understanding.Sec. 312. Assistance for nationally significant critical infrastructure.Sec. 313. Technical correction to Executive Schedule.Sec. 314. Maximum amount charged for declassification reviews.TITLE IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITYSubtitle A—Office of the Director of National IntelligenceSec. 401. Designation of the Director of the National Counterintelligence and Security Center.Sec. 402. Analyses and impact statements by Director of National Intelligence regarding investment
			 into the United States.Sec. 403. Assistance for governmental entities and private entities in recognizing online violent
			 extremist content.Subtitle B—Central Intelligence AgencySec. 411. Enhanced death benefits for personnel of the Central Intelligence Agency.Sec. 412. Pay and retirement authorities of the Inspector General of the Central Intelligence
			 Agency.Subtitle C—Other elementsSec. 421. Enhancing the technical workforce for the Federal Bureau of Investigation.Sec. 422. Plan on assumption of certain weather missions by the National Reconnaissance Office.TITLE V—Matters relating to foreign countriesSec. 501. Committee to counter active measures by the Russian Federation to exert covert influence
			 over peoples and governments.Sec. 502. Strict enforcement of travel protocols and procedures of accredited diplomatic and
			 consular personnel of the Russian Federation in the United States.Sec. 503. Study and report on enhanced intelligence and information sharing with Open Skies Treaty
			 member states.TITLE VI—Reports and other mattersSec. 601. Declassification review with respect to detainees transferred from United States Naval
			 Station, Guantanamo Bay, Cuba.Sec. 602. Cyber Center for Education and Innovation-Home of the National Cryptologic Museum.Sec. 603. Report on national security systems.Sec. 604. Joint facilities certification.Sec. 605. Leadership and management of space activities.Sec. 606.  Advances in life sciences and biotechnology.Sec. 607. Reports on declassification proposals.Sec. 608. Improvement in Government classification and declassification.Sec. 609. Report on implementation of research and development recommendations.Sec. 610. Report on Intelligence Community Research and Development Corps.Sec. 611. Report on information relating to academic programs, scholarships, fellowships, and
			 internships sponsored, administered, or used by the intelligence
			 community.Sec. 612. Report on intelligence community employees detailed to National Security Council.Sec. 613. Intelligence community reporting to Congress on foreign fighter flows.Sec. 614. Report on cybersecurity threats to seaports of the United States and maritime shipping.Sec. 615. Report on counter-narrative activities.Sec. 616. Report on reprisals against contractors of the intelligence community.
 2.DefinitionsIn this Act: (1)Congressional intelligence committeesThe term congressional intelligence committees means—
 (A)the Select Committee on Intelligence of the Senate; and (B)the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			IINTELLIGENCE ACTIVITIES
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
				102.Classified Schedule of Authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2017, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill S. 133 of the One Hundred Fifteenth Congress.
				(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
						103.Personnel ceiling adjustments
 (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2017 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed—
 (1)3 percent of the number of civilian personnel authorized under such schedule for such element; or
 (2)10 percent of the number of civilian personnel authorized under such schedule for such element for the purposes of contractor conversions.
 (b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in—
 (1)a student program, trainee program, or similar program; (2)a reserve corps or as a reemployed annuitant; or
 (3)details, joint duty, or long-term, full-time training. (c)Notice to congressional intelligence committeesNot later than 15 days prior to the exercise of an authority described in subsection (a), the Director of National Intelligence shall submit to the congressional intelligence committees—
 (1)a written notice of the exercise of such authority; and (2)in the case of an exercise of such authority subject to the limitation in subsection (a)(2), a written justification for the contractor conversion.
					104.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2017 the sum of $561,788,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2018.
 (b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 787 positions as of September 30, 2017. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
				(c)Classified authorizations
 (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2017 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts made available for advanced research and development shall remain available until September 30, 2018.
 (2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2017, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).
					IICENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2017 the sum of $514,000,000.
			IIIGENERAL INTELLIGENCE COMMUNITY MATTERS
 301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
			303.Support to nonprofit organizations assisting intelligence community employees
 (a)Director of National IntelligenceSection 102A of the National Security Act of 1947 (50 U.S.C. 3024) is amended by adding at the end the following:
					
 (y)Fundraising(1)The Director of National Intelligence may engage in fundraising in an official capacity for the benefit of nonprofit organizations that—
 (A)provide support to surviving family members of a deceased employee of an element of the intelligence community; or
 (B)otherwise provide support for the welfare, education, or recreation of employees of an element of the intelligence community, former employees of an element of the intelligence community, or family members of such employees.
 (2)In this subsection, the term fundraising means the raising of funds through the active participation in the promotion, production, or presentation of an event designed to raise funds and does not include the direct solicitation of money by any other means.
 (3)Not later than 7 days after the date the Director engages in fundraising authorized by this subsection or at the time the decision is made to participate in such fundraising, the Director shall notify the congressional intelligence committees of such fundraising.
 (4)The Director, in consultation with the Director of the Office of Government Ethics, shall issue regulations to carry out the authority provided in this subsection. Such regulations shall ensure that such authority is exercised in a manner that is consistent with all relevant ethical constraints and principles, including the avoidance of any prohibited conflict of interest or appearance of impropriety..
 (b)Director of the Central Intelligence AgencySection 12(f) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3512(f)) is amended by adding at the end the following:
					
 (3)Not later than the date that is 7 days after the date the Director engages in fundraising authorized by this subsection or at the time the decision is made to participate in such fundraising, the Director shall notify the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives of the fundraising..  
				304.Promotion of  science, technology, engineering, and mathematics education in the intelligence
			 community
 (a)Requirement for investment strategy for STEM recruiting and outreach activitiesAlong with the budget for fiscal year 2018 submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Director of National Intelligence shall submit a five-year investment strategy for outreach and recruiting efforts in the fields of science, technology, engineering, and mathematics (STEM), to include cybersecurity and computer literacy.
 (b)Requirement for intelligence community plans for STEM recruiting and outreach activitiesFor each of the fiscal years 2018 through 2022, the head of each element of the intelligence community shall submit an investment plan along with the materials submitted as justification of the budget request of such element that supports the strategy required by subsection (a).
				305.Retention of employees of the intelligence community who have science, technology, engineering, or
			 mathematics expertise
 (a)Special rates of pay for certain occupations in the intelligence communityThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 113A the following:
					
						113B.Special pay authority for science, technology, engineering, or mathematics positions
 (a)Authority To set special rates of payNotwithstanding part III of title 5, United States Code, the head of each element of the intelligence community may establish higher minimum rates of pay for 1 or more categories of positions in such element that require expertise in science, technology, engineering, or mathematics (STEM).
 (b)Maximum special rate of payA minimum rate of pay established for a category of positions under subsection (a) may not exceed the maximum rate of basic pay (excluding any locality-based comparability payment under section 5304 of title 5, United States Code, or similar provision of law) for the position in that category of positions without the authority of subsection (a) by more than 30 percent, and no rate may be established under this section in excess of the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (c)Notification of removal from special rate of payIf the head of an element of the intelligence community removes a category of positions from coverage under a rate of pay authorized by subsection (a) after that rate of pay takes effect—
 (1)the head of such element shall provide notice of the loss of coverage of the special rate of pay to each individual in such category; and
 (2)the loss of coverage will take effect on the first day of the first pay period after the date of the notice.
 (d)Revision of special rates of paySubject to the limitations in this section, rates of pay established under this section by the head of the element of the intelligence community may be revised from time to time by the head of such element and the revisions have the force and effect of statute.
 (e)RegulationsThe head of each element of the intelligence community shall promulgate regulations to carry out this section with respect to such element, which shall, to the extent practicable, be comparable to the regulations promulgated to carry out section 5305 of title 5, United States Code.
							(f)Reports
 (1)Requirement for reportsNot later than 90 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2017, the head of each element of the intelligence community shall submit to the congressional intelligence committees a report on any rates of pay established for such element under this section.
 (2)ContentsEach report required by paragraph (1) shall contain for each element of the intelligence community— (A)a description of any rates of pay established under subsection (a); and
 (B)the number of positions in such element that will be subject to such rates of pay.. (b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 113A the following:
					Sec. 113B. Special pay authority for science, technology, engineering, or math positions..  
				306.Multi-sector workforce
				(a)Multi-sector workforce initiative
 (1)RequirementBeginning on October 1, 2018, the Director of National Intelligence shall implement a multi-sector workforce initiative—
 (A)to improve management of the workforce of the intelligence community; (B)to achieve an appropriate ratio of employees of the United States Government and core contractors in such workforce; and
 (C)to establish processes that enables elements of the intelligence community to build and maintain an appropriate ratio of such employees and core contractors.
 (2)Briefing to CongressNot later than July 1, 2018, the Director of National Intelligence shall brief the congressional intelligence committees on the initiative required by paragraph (1).
					(b)Management based on workload requirements
 (1)In generalBeginning on October 1, 2018, the personnel of the intelligence community shall be managed each fiscal year solely on the basis of, and consistent with—
 (A)the workload required to carry out the functions and activities of the intelligence community; and (B)the funds made available to the intelligence community for such fiscal year.
 (2)Prohibition on constraints or limitationsBeginning on October 1, 2018, the management of such personnel in any fiscal year shall not be subject to any constraint or limitation in terms of man years, end strength, full-time equivalent positions, or maximum number of employees.
 (c)Required employeesThe Director of National Intelligence shall ensure that during a fiscal year, there are employees in the number, and with the combination of skills and qualifications that are necessary to carry out the functions for which funds are provided to the National Intelligence Program for that fiscal year.
 (d)Briefing and report to CongressNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall issue a written report and provide a briefing to the congressional intelligence committees on—
 (1)the methodology used to calculate the number of civilian and contractor full-time equivalent positions in the intelligence community;
 (2)the cost analysis tool used to calculate personnel costs in the intelligence community; and (3)the plans of the Director of National Intelligence and the head of each element of the intelligence community to implement a multi-sector workforce as required by subsections (a) and (b).
 (e)ReportNot later than 180 days after date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a written report on the accuracy of intelligence community data for the numbers and costs associated with the civilian and contractor workforce in each element of the intelligence community.
				307.Notification  of repair or modification of facilities to be used primarily by the intelligence
 communitySection 602(a)(2) of the Intelligence Authorization Act for Fiscal Year 1995 (50 U.S.C. 3304(a)(2)) is amended by striking improvement project to and inserting project for the improvement, repair, or modification of.
			308.Guidance and reporting requirement regarding the interactions between the intelligence community
			 and entertainment
			 industry
 (a)DefinitionsIn this section: (1)EngagementThe term engagement—
 (A)means any significant interaction between an element of the intelligence community and an entertainment industry entity for the purposes of contributing to an entertainment product intended to be heard, read, viewed, or otherwise experienced by the public; and
 (B)does not include routine inquiries made by the press or news media to the public affairs office of an intelligence community.
 (2)Entertainment industry entityThe term entertainment industry entity means an entity that creates, produces, promotes, or distributes a work of entertainment intended to be heard, read, viewed, or otherwise experienced by an audience, including—
 (A)theater productions, motion pictures, radio broadcasts, television broadcasts, podcasts, webcasts, other sound or visual recording, music, or dance;
 (B)books and other published material; and (C)such other entertainment activity, as determined by the Director of National Intelligence.
						(b)Director of National Intelligence guidance
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall issue, and release to the public, guidance regarding engagements by elements of the intelligence community with entertainment industry entities.
 (2)CriteriaThe guidance required by paragraph (1) shall— (A)permit an element of the intelligence community to conduct engagements, if the head of the element, or a designee of such head, provides prior approval; and
 (B)require an unclassified annual report to the congressional intelligence committees regarding engagements.
 (c)Annual reportEach report required by subsection (b)(2)(B) shall include the following: (1)A description of the nature and duration of each engagement included in the review.
 (A)The cost incurred by the United States Government for each such engagement. (B)A description of the benefits to the United States Government for each such engagement.
 (C)A determination of whether any information was declassified, and whether any classified information was improperly disclosed, or each such engagement.
 (D)A description of the work produced through each such engagement. 309.Protections for independent inspectors general of certain elements of the intelligence community (a)Limitation on activities of employees of an office of inspector general (1)LimitationsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall develop and implement a uniform policy for each covered office of an inspector general to better ensure the independence of each such office. Such policy shall include—
 (A)provisions to prevent any conflict of interest related to a matter any employee of a covered office of an inspector general personally and substantially participated in during previous employment;
 (B)standards to ensure personnel of a covered office of an inspector general are free both in fact and in appearance from personal, external, and organizational impairments to independence;
 (C)provisions to permit the head of each covered office of an inspector general to waive the application of the policy with respect to an individual if such head—
 (i)prepares a written and signed justification for such waiver that sets out, in detail, the need for such waiver, provided that waivers shall not be issued for in fact impairments to independence; and
 (ii)submits to the congressional intelligence committees each such justification; and
 (D)any other protections the Director determines appropriate. (2)Covered office of an inspector general definedThe term covered office of an inspector general means—
 (A)the Office of the Inspector General of the Intelligence Community; and (B)the office of an inspector general for—
 (i)the Office of the Director of National Intelligence; (ii)the Central Intelligence Agency;
 (iii)the National Security Agency; (iv)the Defense Intelligence Agency;
 (v)the National Geospatial-Intelligence Agency; and (vi)the National Reconnaissance Office.
 (3)Briefing to the congressional intelligence committeesPrior to the date that the policy required by paragraph (1) takes effect, the Director of National Intelligence shall provide the congressional intelligence committees a briefing on such policy.
 (b)Limitation on rotation of employees of an office of inspector generalSection 102A(l)(3) of the National Security Act of 1947 (50 U.S.C. 3024(l)(3)) is amended by adding at the end the following:
					
 (D)The mechanisms prescribed under subparagraph (A) and any other policies of the Director— (i)may not require an employee of an office of inspector general for an element of the intelligence community, including the Office of the Inspector General of the Intelligence Community, to rotate to a position in an office or organization of such an element over which such office of inspector general exercises jurisdiction; and
 (ii)shall be implemented in a manner that exempts employees of an office of inspector general from a rotation that may impact the independence of such office..
				310.Congressional oversight of policy directives and guidance
 (a)Covered policy document definedIn this section, the term covered policy document means any classified or unclassified Presidential Policy Directive, Presidential Policy Guidance, or other similar policy document issued by the President, including any classified or unclassified annex to such a Directive, Guidance, or other document, that assigns tasks, roles, or responsibilities to the intelligence community or an element of the intelligence community.
 (b)Submissions to CongressThe Director of National Intelligence shall submit to the congressional intelligence committees the following:
 (1)Not later than 15 days after the date that a covered policy document is issued, a written notice of the issuance and a summary of the subject matter addressed by such covered policy document.
 (2)Not later than 15 days after the date that the Director issues any guidance or direction on implementation of a covered policy document or implements a covered policy document, a copy of such guidance or direction or a description of such implementation.
 (3)Not later than 15 days after the date of the enactment of this Act, for any covered policy document issued prior to such date that is being implemented by any element of the intelligence community or that is in effect on such date—
 (A)a written notice that includes the date such covered policy document was issued and a summary of the subject matter addressed by such covered policy document; and
 (B)if the Director has issued any guidance or direction on implementation of such covered policy document or is implementing such covered policy document, a copy of the guidance or direction or a written description of such implementation.
						311.Notification of memoranda of understanding
 (a)In generalThe head of each element of the intelligence community shall submit to the congressional intelligence committees a copy of each memorandum of understanding or other agreement regarding significant operational activities or policy between or among such element and any other entity or entities of the United States Government—
 (1)for such a memorandum or agreement that is in effect on the date of the enactment of this Act, not later than 60 days after such date; and
 (2)for such a memorandum or agreement entered into after such date, in a timely manner and not more than 60 days after the date such memorandum or other agreement is entered into.
 (b)Administrative memorandum or agreementNothing in this section may be construed to require an element of the intelligence community to submit to the congressional intelligence committees any memorandum or agreement that is solely administrative in nature, including a memorandum or agreement regarding joint duty or other routine personnel assignments.
				312.Assistance for nationally significant critical infrastructure
 (a)DefinitionsIn this section: (1)Covered critical infrastructureThe term covered critical infrastructure means the critical infrastructure identified pursuant to section 9(a) of Executive Order No. 13636 of February 12, 2013 (78 Fed. Reg. 11742; related to improving critical infrastructure cybersecurity).
 (2)Covered cyber assetThe term covered cyber asset means an information system or industrial control system that is essential to the operation of covered critical infrastructure.
 (3)ProgramExcept as otherwise specifically provided, the term program means the program required by subsection (b). (4)Sector-specific agencyThe term sector-specific agency has the meaning given that term in Presidential Policy Directive-21, issued February 12, 2013 (related to critical infrastructure security and resilience), or any successor.
 (5)Voluntary participantThe term voluntary participant means an entity eligible to participate in the program under subsection (b) that has voluntarily elected to participate in the program.
 (b)Requirement for programNot later than 180 days after the date of the enactment of this Act, the Under Secretary appointed pursuant to section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)), in consultation with appropriate covered critical infrastructure and sector-specific agencies, shall carry out a program to provide assistance to covered critical infrastructure consistent with subsection (f).
 (c)ObjectiveThe objective of the program shall be to reduce the risk of regional or national catastrophic harm caused by a cyber attack against covered critical infrastructure.
 (d)Voluntary participationParticipation in the program by covered critical infrastructure shall be on a voluntary basis. (e)Intelligence community participation (1)Coordination and managementThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall coordinate and lead the provision of assistance from the appropriate elements of the intelligence community to the Under Secretary appointed pursuant to section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)) and voluntary participants through the national cybersecurity and communications integration center established under section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148) to fulfill the requirements of this section.
 (2)ActivitiesIn the manner required by paragraph (1) and subject to the consent of the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, the appropriate elements of the intelligence community are authorized to carry out the following activities to support the program:
 (A)Activities to develop a national strategy to effectively leverage intelligence community resources made available to support the program.
 (B)Activities to consult with the Director of National Intelligence and other appropriate intelligence and law enforcement agencies to identify within the existing framework governing intelligence prioritization, intelligence gaps and foreign intelligence collection requirements relevant to the security of covered cyber assets and covered critical infrastructure.
 (C)Activities to improve the detection, prevention, and mitigation of espionage conducted by foreign actors against or concerning covered critical infrastructure.
 (D)Activities to identify or provide assistance related to the research, design, and development of protective and mitigation measures for covered cyber assets and the components of covered cyber assets.
 (E)Activities to provide technical assistance and input for testing and exercises related to covered cyber assets.
 (f)Relationship to existing programsThis section shall be carried out in a manner consistent with the existing roles, responsibilities, authorities, and activities of the United States Government.
 (g)No cost to covered critical infrastructure participantsA voluntary participant in the program that is covered critical infrastructure shall not be required to reimburse the United States Government for the use of any facility, personnel, contractor, equipment, service, or information of the United States Government utilized in an activity carried out pursuant to the program.
 (h)Prioritization of assistanceThe Director of National Intelligence shall consider the national significance of covered critical infrastructure identified in the process established by the Under Secretary appointed pursuant to section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)) in the Director's process for prioritizing requirements and effectively allocating the resources of the intelligence community for assisting government efforts to help protect critical infrastructure owned or operated in the private sector.
 (i)Participation approvalParticipation in the program by any private entity shall be subject to the approval of the Under Secretary appointed pursuant to section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H)) and, in the case of any support assistance provided by the intelligence community, the approval of the Director of National Intelligence.
 (j)No new regulatory authorityNothing in this section may be construed to authorize the Director of National Intelligence, the Secretary of Homeland Security, or any other Federal regulator to promulgate new regulations.
 (k)BriefingNot less frequently than once each year, the Secretary of Homeland Security shall brief the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and Committee on Homeland Security of the House of Representatives on progress and challenges of the program.
 (l)ConstructionNothing in this section may be construed to limit any authority or responsibility of an agency or department of the United States under any law in effect on the date of the enactment of this Act.
 313.Technical correction to Executive ScheduleSection 5313 of title 5, United States Code, is amended by striking the item relating to Director of the National Counter Proliferation Center.. 314.Maximum amount charged for declassification reviewsIn reviewing and processing a request by a person for the mandatory declassification of information pursuant to Executive Order No. 13526, a successor executive order, or any provision of law, the head of an element of the intelligence community—
 (1)may not charge the person reproduction fees in excess of the amount of fees that the head would charge the person for reproduction required in the course of processing a request for information under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act); and
 (2)may waive or reduce any processing fees in the same manner as the head waives or reduces fees under such section 552.
				IVMATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
			AOffice of the Director of National Intelligence
				401.Designation of the Director of the National Counterintelligence and Security Center
					(a)In general
 (1)In generalSection 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382) is amended to read as follows:
							
								902.Director of the National Counterintelligence and Security Center
 (a)EstablishmentThere shall be a Director of the National Counterintelligence and Security Center (referred to in this section as the Director), who shall be appointed by the President, by and with the advice and consent of the Senate.
 (b)MissionThe mission of the Director shall be to serve as the head of national counterintelligence for the United States Government.
 (c)DutiesSubject to the direction and control of the Director of National Intelligence, the duties of the Director are as follows:
 (1)To carry out the mission referred to in subsection (b). (2)To act as chairperson of the National Counterintelligence Policy Board established under section 811 of the Counterintelligence and Security Enhancements Act of 1994 (50 U.S.C. 3381).
 (3)To act as head of the National Counterintelligence and Security Center established under section 904.
 (4)To participate as an observer on such boards, committees, and entities of the executive branch as the Director of National Intelligence considers appropriate for the discharge of the mission and functions of the Director and the National Counterintelligence and Security Center under section 904.. 
 (2)Table of contents amendmentThe table of contents in section 1(b) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2383) is amended by striking the item relating to section 902 and inserting the following:
							Sec. 902. Director of the National Counterintelligence and Security Center..
 (3)Technical effective dateThe amendment made by subsection (a) of section 401 of the Intelligence Authorization Act for Fiscal Year 2016 (division M of Public Law 114–113) shall not take effect, or, if the date of the enactment of this Act is on or after the effective date specified in subsection (b) of such section, such amendment shall be deemed to not have taken effect.
						(b)National Counterintelligence and Security Center
 (1)In generalSection 904 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383) is amended— (A)by striking the section heading and inserting National Counterintelligence and Security Center.; and
 (B)by striking subsections (a), (b), and (c) and inserting the following:  (a)EstablishmentThere shall be a National Counterintelligence and Security Center.
 (b)Head of CenterThe Director of the National Counterintelligence and Security Center shall be the head of the National Counterintelligence and Security Center.
 (c)Location of CenterThe National Counterintelligence and Security Center shall be located in the Office of the Director of National Intelligence..
 (2)FunctionsSection 904(d) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(d)) is amended— (A)in the matter preceding paragraph (1), by striking National Counterintelligence Executive, the functions of the Office of the National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center, the functions of the National Counterintelligence and Security Center;
 (B)in paragraph (5), in the matter preceding subparagraph (A), by striking In consultation with and inserting At the direction of; and (C)in paragraph (6), in the matter preceding subparagraph (A), by striking Office and inserting National Counterintelligence and Security Center.
 (3)PersonnelSection 904(f) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(f)) is amended— (A)in paragraph (1), by striking Office of the National Counterintelligence Executive may consist of personnel employed by the Office and inserting National Counterintelligence and Security Center may consist of personnel employed by the Center; and
 (B)in paragraph (2), by striking National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center. (4)Treatment of Activities Under Certain Administrative LawsSection 904(g) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(g)) is amended by striking Office shall be treated as operational files of the Central Intelligence Agency for purposes of section 701 of the National Security Act of 1947 (50 U.S.C. 431) and inserting National Counterintelligence and Security Center shall be treated as operational files of the Central Intelligence Agency for purposes of section 701 of the National Security Act of 1947 (50 U.S.C. 3141).
 (5)Oversight by CongressSection 904(h) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(h)) is amended— (A)in the matter preceding paragraph (1), by striking Office of the National Counterintelligence Executive and inserting National Counterintelligence and Security Center; and
 (B)in paragraphs (1) and (2), by striking Office and inserting Center both places that term appears. (6)Table of contents amendmentThe table of contents in section 1(b) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2383), as amended by subsection (a)(2), is further amended by striking the item relating to section 904 and inserting the following:
							Sec. 904. National Counterintelligence and Security Center..
 (c)Oversight of national intelligence centersSection 102A(f)(2) of the National Security Act of 1947 (50 U.S.C. 3024(f)(2)) is amended by inserting , the National Counterproliferation Center, and the National Counterintelligence and Security Center after National Counterterrorism Center.
					(d)Director of the National Counterintelligence and Security Center within the Office of the Director
 of National IntelligenceParagraph (8) of section 103(c) of the National Security Act of 1947 (50 U.S.C. 3025(c)) is amended to read as follows:
						
 (8)The Director of the National Counterintelligence and Security Center.. (e)Duties of the Director of the National Counterintelligence and Security Center (1)In generalSection 103F of the National Security Act of 1947 (50 U.S.C. 3031) is amended—
 (A)by striking the section heading and inserting Director of the National Counterintelligence and Security Center; (B)in subsection (a)—
 (i)by striking the subsection heading and inserting Director of the National Counterintelligence and Security Center.—; and (ii)by striking National Counterintelligence Executive under section 902 of the Counterintelligence Enhancement Act of 2002 (title IX of Public Law 107–306; 50 U.S.C. 402b et seq.) and inserting Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382); and
 (C)in subsection (b), by striking National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center. (2)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by striking the item relating to section 103F and inserting the following:
							Sec. 103F. Director of the National Counterintelligence and Security Center..
 (f)Coordination of counterintelligence activitiesSection 811 of the Counterintelligence and Security Enhancements Act of 1994 (50 U.S.C. 3381) is amended—
 (1)in subsection (b), by striking National Counterintelligence Executive under section 902 of the Counterintelligence Enhancement Act of 2002 and inserting Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382);
 (2)in subsection (c)(1), by striking National Counterintelligence Executive. and inserting Director of the National Counterintelligence and Security Center.; and (3)in subsection (d)(1)(B)(ii)—
 (A)by striking National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center; and (B)by striking by the Office of the National Counterintelligence Executive under section 904(e)(2) of that Act and inserting pursuant to section 904(d)(2) of that Act (50 U.S.C. 3383(d)(2)).
 (g)Intelligence and national security aspects of espionage prosecutionsSection 341(b) of the Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177, 28 U.S.C. 519 note) is amended by striking Office of the National Counterintelligence Executive, and inserting National Counterintelligence and Security Center,.
					402.Analyses and impact statements by Director of National Intelligence regarding investment into the
 United StatesSection 102A of the National Security Act of 1947 (50 U.S.C. 3024), as amended by section 303, is further amended by adding at the end the following new subsection:
					
 (z)Analyses and impact statements regarding proposed investment into the United States(1)Not later than 20 days after the completion of a review or an investigation of any proposed investment into the United States for which the Director has prepared analytic materials, the Director shall submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representative copies of such analytic materials, including any supplements or amendments to such analysis made by the Director.
 (2)Not later than 60 days after the completion of consideration by the United States Government of any investment described in paragraph (1), the Director shall determine whether such investment will have an operational impact on the intelligence community, and, if so, shall submit a report on such impact to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. Each such report shall—
 (A)describe the operational impact of the investment on the intelligence community; and (B)describe any actions that have been or will be taken to mitigate such impact..
				403.Assistance for governmental entities and private entities in recognizing online violent extremist
			 content
 (a)Assistance To recognize online violent extremist contentNot later than 180 days after the date of the enactment of this Act, and consistent with the protection of intelligence sources and methods, the Director of National Intelligence shall publish on a publicly available Internet website a list of all logos, symbols, insignia, and other markings commonly associated with, or adopted by, an organization designated by the Secretary of State as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (b)UpdatesThe Director shall update the list published under subsection (a) every 180 days or more frequently as needed.
					BCentral Intelligence Agency
 411.Enhanced death benefits for personnel of the Central Intelligence AgencySection 11 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3511) is amended to read as follows:
 11.Benefits available in event of the death of personnel(a)AuthorityThe Director may pay death benefits substantially similar to those authorized for members of the Foreign Service pursuant to the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.) or any other provision of law. The Director may adjust the eligibility for death benefits as necessary to meet the unique requirements of the mission of the Agency.
 (b)RegulationsRegulations issued pursuant to this section shall be submitted to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives before such regulations take effect..
				412.Pay and retirement authorities of the Inspector General of the Central Intelligence Agency
 (a)In generalSection 17(e)(7) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(7)) is amended by adding at the end the following new subparagraph:
						
 (C)(i)The Inspector General may designate an officer or employee appointed in accordance with subparagraph (A) as a law enforcement officer solely for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, if such officer or employee is appointed to a position with responsibility for investigating suspected offenses against the criminal laws of the United States.
 (ii)In carrying out clause (i), the Inspector General shall ensure that any authority under such clause is exercised in a manner consistent with section 3307 of title 5, United States Code, as it relates to law enforcement officers.
 (iii)For purposes of applying sections 3307(d), 8335(b), and 8425(b) of title 5, United States Code, the Inspector General may exercise the functions, powers, and duties of an agency head or appointing authority with respect to the Office..
 (b)Rule of constructionSubparagraph (C) of section 17(e)(7) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(7)), as added by subsection (a), may not be construed to confer on the Inspector General of the Central Intelligence Agency, or any other officer or employee of the Agency, any police or law enforcement or internal security functions or authorities.
					COther elements
				421.Enhancing the technical workforce for the Federal Bureau of Investigation
 (a)Report requiredBuilding on the basic cyber human capital strategic plan provided to the congressional intelligence committees in 2015, not later than 180 days after the date of the enactment of this Act and updated two years thereafter, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a comprehensive strategic workforce report regarding initiatives to effectively integrate information technology expertise in the investigative process.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment, including measurable benchmarks, of progress on initiatives to recruit, train, and retain personnel with the necessary skills and experiences in vital areas, including encryption, cryptography, and big data analytics.
 (2)An assessment of whether officers of the Federal Bureau of Investigation who possess such skills are fully integrated into the Bureau's work, including Agent-led investigations.
 (3)A description of the quality and quantity of the collaborations between the Bureau and private sector entities on cyber issues, including the status of efforts to benefit from employees with experience transitioning between the public and private sectors.
 (4)An assessment of the utility of reinstituting, if applicable, and leveraging the Director’s Advisory Board, which was originally constituted in 2005, to provide outside advice on how to better integrate technical expertise with the investigative process and on emerging concerns in cyber-related issues.
						422.Plan on assumption of certain weather missions by the National Reconnaissance Office
					(a)Plan
 (1)In generalExcept as provided in subsection (c), the Director of the National Reconnaissance Office shall develop a plan for the National Reconnaissance Office to address how to carry out covered space-based environmental monitoring missions. Such plan shall include—
 (A)a description of the related national security requirements for such missions; (B)a description of the appropriate manner to meet such requirements; and
 (C)the amount of funds that would be necessary to be transferred from the Air Force to the National Reconnaissance Office during fiscal years 2018 through 2022 to carry out such plan.
 (2)ActivitiesIn developing the plan under paragraph (1), the Director may conduct pre-acquisition activities, including with respect to requests for information, analyses of alternatives, study contracts, modeling and simulation, and other activities the Director determines necessary to develop such plan.
 (3)SubmissionNot later than July 1, 2017, and except as provided in subsection (c), the Director shall submit to the appropriate congressional committees the plan under paragraph (1).
 (b)Independent cost estimateThe Director of the Cost Assessment Improvement Group of the Office of the Director of National Intelligence, in coordination with the Director of Cost Assessment and Program Evaluation, shall certify to the appropriate congressional committees that the amounts of funds identified under subsection (a)(1)(C) as being necessary to transfer are appropriate and include funding for positions and personnel to support program office costs.
					(c)Waiver based on report and certification
of Air Force acquisition programThe Director of the National Reconnaissance Office may waive the requirement to develop a plan under subsection (a), if the Under Secretary of Defense for Acquisition Technology, and Logistics and the Chairman of the Joint Chiefs of Staff jointly submit to the appropriate congressional committees a report by not later than July 1, 2017) that contains—
 (1)a certification that the Secretary of the Air Force is carrying out a formal acquisition program that has received Milestone A approval to address the cloud characterization and theater weather imagery requirements of the Department of Defense; and
 (2)an identification of the cost, schedule, requirements, and acquisition strategy of such acquisition program.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; and (B)the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code).
 (2)Covered space-based environmental monitoring missionsThe term covered space-based environmental monitoring missions means the acquisition programs necessary to meet the national security requirements for cloud characterization and theater weather imagery.
 (3)Milestone A approvalThe term Milestone A approval has the meaning given that term in section 2366a(d) of title 10, United States Code. VMatters relating to foreign countries 501.Committee to counter active measures by the Russian Federation to exert covert influence over peoples and governments (a)DefinitionsIn this section:
 (1)Active measures by Russia to exert covert influenceThe term active measures by Russia to exert covert influence means activities intended to influence a person or government that are carried out in coordination with, or at the behest of, political leaders or the security services of the Russian Federation and the role of the Russian Federation has been hidden or not acknowledged publicly, including the following:
 (A)Establishment or funding of a front group. (B)Covert broadcasting.
 (C)Media manipulation. (D)Disinformation and forgeries.
 (E)Funding agents of influence. (F)Incitement and offensive counterintelligence.
 (G)Assassinations. (H)Terrorist acts.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the congressional intelligence committees;
 (B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (C)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (b)EstablishmentThere is established within the executive branch an interagency committee to counter active measures by the Russian Federation to exert covert influence.
				(c)Membership
					(1)In general
 (A)AppointmentEach head of an agency or department of the Government set out under subparagraph (B) shall appoint one member of the committee established by subsection (b) from among officials of such agency or department who occupy a position that is required to be appointed by the President, with the advice and consent of the Senate.
 (B)Head of an agency or departmentThe head of an agency or department of the Government set out under this subparagraph are the following:
 (i)The Director of National Intelligence. (ii)The Secretary of State.
 (iii)The Secretary of Defense. (iv)The Secretary of the Treasury.
 (v)The Attorney General. (vi)The Secretary of Energy.
 (vii)The Director of the Federal Bureau of Investigation. (viii)The head of any other agency or department of the United States Government designated by the President for purposes of this section.
 (d)MeetingsThe committee shall meet on a regular basis. (e)DutiesThe duties of the committee established by subsection (b) shall be as follows:
 (1)To counter active measures by Russia to exert covert influence, including by exposing falsehoods, agents of influence, corruption, human rights abuses, terrorism, and assassinations carried out by the security services or political elites of the Russian Federation or their proxies.
 (2)Such other duties as the President may designate for purposes of this section.
 (f)StaffThe committee established by subsection (b) may employ such staff as the members of such committee consider appropriate.
 (g)Budget requestA request for funds required for the functioning of the committee established by subsection (b) may be included in each budget for a fiscal year submitted by the President pursuant to section 1105(a) of title 31, United States Code.
				(h)Annual report
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter, and consistent with the protection of intelligence sources and methods, the committee established by subsection (b) shall submit to the appropriate committees of Congress a report describing steps being taken by the committee to counter active measures by Russia to exert covert influence.
 (2)ContentEach report required by paragraph (1) shall include the following: (A)A summary of the active measures by the Russian Federation to exert covert influence during the previous year, including significant incidents and notable trends.
 (B)A description of the key initiatives of the committee. (C)A description of the implementation of the committee’s initiatives by the head of an agency or department of the Government set out under subsection (c)(1)(B).
 (D)An analysis of the impact of the committee’s initiatives. (E)Recommendations for changes to the committee’s initiatives from the previous year.
 (3)Separate reporting requirementThe requirement to submit an annual report under paragraph (1) is in addition to any other reporting requirements with respect to Russia.
					502.Strict enforcement of travel protocols and procedures of accredited diplomatic and consular
			 personnel of the Russian Federation in the United States
 (a)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— (1)the congressional intelligence committees;
 (2)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and (3)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives.
 (b)Advance notification requirementThe Secretary of State shall, in coordination with the Director of the Federal Bureau of Investigation and the Director of National Intelligence, establish a mandatory advance notification regime governing all travel by accredited diplomatic and consular personnel of the Russian Federation in the United States and take necessary action to secure full compliance by Russian personnel and address any noncompliance.
 (c)Interagency cooperationThe Secretary of State, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence shall develop written mechanisms to share information—
 (1)on travel by accredited diplomatic and consular personnel of the Russian Federation who are in the United States; and
 (2)on any known or suspected noncompliance by such personnel with the regime required by subsection (b).
 (d)Quarterly reportsNot later than 90 days after the date of the enactment of this Act, and quarterly thereafter, and consistent with the protection of intelligence sources and methods—
 (1)the Secretary of State shall submit to the appropriate committees of Congress a written report detailing the number of notifications submitted under the regime required by subsection (b); and
 (2)the Secretary of State and the Director of the Federal Bureau of Investigation shall jointly submit to the appropriate committees of Congress a written report detailing the number of known or suspected violations of such requirements by any accredited diplomatic and consular personnel of the Russian Federation.
					503.Study and report on enhanced intelligence and information sharing with Open Skies Treaty member
			 states
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)congressional intelligence committees; (B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (C)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (2)Covered state partyThe term covered state party means a foreign country, that— (A)was a state party to the Open Skies Treaty on February 22, 2016; and
 (B)is not the Russian Federation or the Republic of Belarus. (3)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
					(b)Feasibility study
 (1)Requirement for studyNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall conduct and submit to the appropriate committees of Congress a study to determine the feasibility of creating an intelligence sharing arrangement and database to provide covered state parties with imagery that is comparable, delivered more frequently, and in equal or higher resolution than imagery available through the database established under the Open Skies Treaty.
 (2)ElementsThe study required by paragraph (1) shall include an evaluation of the following: (A)The methods by which the United States could collect and provide imagery, including commercial satellite imagery, national technical means, and through other intelligence, surveillance, and reconnaissance platforms, under an information sharing arrangement and database referred to in paragraph (1).
 (B)The ability of other covered state parties to contribute imagery to the arrangement and database. (C)Any impediments to the United States and other covered states parties providing such imagery, including any statutory barriers, insufficiencies in the ability to collect the imagery or funding, under such an arrangement.
 (D)Whether imagery of Moscow, Chechnya, the international border between Russia and Georgia, Kaliningrad, or the Republic of Belarus could be provided under such an arrangement.
 (E)The annual and projected costs associated with the establishment of such an arrangement and database, as compared with costs to the United States and other covered state parties of being parties to the Open Skies Treaty, including Open Skies Treaty plane maintenance, aircraft fuel, crew expenses, mitigation measures necessary associated with Russian Federation overflights of the United States or covered state parties, and new sensor development and acquisition.
 (3)Support from other Federal agenciesEach head of a Federal agency shall provide such support to the Director as may be necessary for the Director to conduct the study required by paragraph (1).
					(c)Report
 (1)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress the report described in this subsection.
 (2)Content of reportThe report required by paragraph (1) shall include the following: (A)An intelligence assessment of Russian Federation warfighting doctrine and the extent to which Russian Federation flights under the Open Skies Treaty contribute to such doctrine.
 (B)A counterintelligence analysis as to whether the Russian Federation has, could have, or intends to have the capability to exceed the imagery limits set forth in the Open Skies Treaty.
 (C)A list of intelligence exchanges with covered state parties that have been updated on the information described in subparagraphs (A) and (B) and the date and form such information was provided.
 (d)Form of submissionThe study required by subsection (b) and the report required by subsection (c) shall be submitted in an unclassified form but may include a classified annex.
				VIReports and other matters
			601.Declassification review with respect to detainees transferred from United States Naval Station,
			 Guantanamo Bay, Cuba
 (a)In generalFor each individual detained at United States Naval Station, Guantanamo Bay, Cuba, who was transferred or released from United States Naval Station, Guantanamo Bay, Cuba, the Director of National Intelligence shall—
 (1)(A)complete a declassification review of intelligence reports regarding past terrorist activities of that individual prepared by the National Counterterrorism Center for the individual's Periodic Review Board sessions, transfer, or release; or
 (B)if the individual’s transfer or release occurred prior to the date on which the National Counterterrorism Center first began to prepare such reports regarding detainees, such other intelligence report or reports that contain the same or similar information regarding the individual’s past terrorist activities;
 (2)make available to the public— (A)any intelligence reports declassified as a result of the declassification review; and
 (B)with respect to each individual transferred or released, for whom intelligence reports are declassified as a result of the declassification review, an unclassified summary which shall be prepared by the President of measures being taken by the country to which the individual was transferred or released to monitor the individual and to prevent the individual from carrying out future terrorist activities; and
 (3)submit to the congressional intelligence committees a report setting out the results of the declassification review, including a description of intelligence reports covered by the review that were not declassified.
					(b)Schedule
 (1)Transfer or release prior to enactmentNot later than 210 days after the date of the enactment of this Act, the Director of National Intelligence shall submit the report required by subsection (a)(3), which shall include the results of the declassification review completed for each individual detained at United States Naval Station, Guantanamo Bay, Cuba, who was transferred or released from United States Naval Station, Guantanamo Bay, prior to the date of the enactment of this Act.
 (2)Transfer or release after enactmentNot later than 120 days after the date an individual detained at United States Naval Station, Guantanamo Bay, on or after the date of the enactment of this Act is transferred or released from United States Naval Station, Guantanamo Bay, the Director shall submit the report required by subsection (a)(3) for such individual.
 (c)Past terrorist activitiesFor purposes of this section, the past terrorist activities of an individual shall include all terrorist activities conducted by the individual before the individual's transfer to the detention facility at United States Naval Station, Guantanamo Bay, including, at a minimum, the following:
 (1)The terrorist organization, if any, with which affiliated. (2)The terrorist training, if any, received.
 (3)The role in past terrorist attacks against United States interests or allies. (4)The direct responsibility, if any, for the death of United States citizens or members of the Armed Forces.
 (5)Any admission of any matter specified in paragraphs (1) through (4). (6)A description of the intelligence supporting any matter specified in paragraphs (1) through (5), including the extent to which such intelligence was corroborated, the level of confidence held by the intelligence community, and any dissent or reassessment by an element of the intelligence community.
					602.Cyber Center for Education and Innovation-Home of	the National Cryptologic Museum
 (a)Authority to establish and operate CenterChapter 449 of title 10, United States Code, is amended by adding at the end the following new section:
					
						4781.Cyber Center for Education and Innovation-Home of	the National Cryptologic Museum
 (a)Establishment(1)The Secretary of Defense may establish at a publicly accessible location at Fort George G. Meade the Cyber Center for Education and Innovation-Home of the National Cryptologic Museum (in this section referred to as the Center).
 (2)The Center may be used for the identification, curation, storage, and public viewing of materials relating to the activities of the National Security Agency, its predecessor or successor organizations, and the history of cryptology.
 (3)The Center may contain meeting, conference, and classroom facilities that will be used to support such education, training, public outreach, and other purposes as the Secretary considers appropriate.
 (b)Design, construction, and operationThe Secretary may enter into an agreement with the National Cryptologic Museum Foundation (in this section referred to as the Foundation), a nonprofit organization, for the design, construction, and operation of the Center.
 (c)Acceptance authority(1)If the Foundation constructs the Center pursuant to an agreement with the Foundation under subsection (b), upon satisfactory completion of the Center’s construction or any phase thereof, as determined by the Secretary, and upon full satisfaction by the Foundation of any other obligations pursuant to such agreement, the Secretary may accept the Center (or any phase thereof) from the Foundation, and all right, title, and interest in the Center or such phase shall vest in the United States.
 (2)Notwithstanding section 1342 of title 31, the Secretary may accept services from the Foundation in connection with the design construction, and operation of the Center. For purposes of this section and any other provision of law, employees or personnel of the Foundation shall not be considered to be employees of the United States.
 (d)Fees and user charges(1)The Secretary may assess fees and user charges to cover the cost of the use of Center facilities and property, including rental, user, conference, and concession fees.
 (2)Amounts received under paragraph (1) shall be deposited into the fund established under subsection (e).
 (e)Fund(1)Upon the Secretary's acceptance of the Center under subsection (c)(1)) there is established in the Treasury a fund to be known as the Cyber Center for Education and Innovation-Home of the National Cryptologic Museum Fund (in this subsection referred to as the Fund).
 (2)The Fund shall consist of the following amounts: (A)Fees and user charges deposited by the Secretary under subsection (d)
 (B)Any other amounts received by the Secretary which are attributable to the operation of the Center.
 (3)Amounts in the Fund shall be available to the Secretary for the benefit and operation of the Center, including the costs of operation and the acquisition of books, manuscripts, works of art, historical artifacts, drawings, plans, models, and condemned or obsolete combat materiel.
 (4)Amounts in the Fund shall be available without fiscal year limitation.. (b)Clerical amendmentThe table of sections at the beginning of chapter 449 of title 10, United State Code, is amended by adding at the end the following new item:
					4781. Cyber Center for Education and Innovation-Home of the National Cryptologic Museum..
				603.Report on national security systems
 (a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the congressional intelligence committees;
 (2)the Committee on Appropriations and the Committee on Armed Services of the Senate; and (3)the Committee on Appropriations and the Committee on Armed Services of the House of Representatives.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the Director of the National Security Agency, in coordination with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, shall submit to the appropriate committees of Congress a report on national security systems.
 (c)ContentEach report submitted under subsection (b) shall include information related to— (1)national security systems or components thereof that have been decertified and are still in operational use;
 (2)extension requests and the current status of any national security systems still in use or components thereof that have been decertified and are still in use;
 (3)national security systems known to not be in compliance with the policies, principles, standards, and guidelines issued by the Committee on National Security Systems established pursuant to National Security Directive 42, signed by the President on July 5, 1990; and
 (4)organizations which have not provided access or information to the Director of the National Security Agency that is adequate to enable the Director to make a determination as to whether such organizations are in compliance with the policies, principles, standards, and guidelines issued by such Committee on National Security Systems.
					604.Joint facilities certification
 (a)FindingsCongress finds the following: (1)The Director of National Intelligence set a strategic goal to use joint facilities as a means to save costs by consolidating administrative and support functions across multiple elements of the intelligence community.
 (2)The use of joint facilities provides more opportunities for operational collaboration and information sharing among elements of the intelligence community.
 (b)CertificationBefore an element of the intelligence community purchases, leases, or constructs a new facility that is 20,000 square feet or larger, the head of that element of the intelligence community shall submit to the Director of National Intelligence—
 (1)a written certification that, to the best of the knowledge of the head of such element, all prospective joint facilities in the vicinity have been considered and the element is unable to identify a joint facility that meets the operational requirements of such element; and
 (2)a written statement listing the reasons for not participating in the prospective joint facilities considered by the element.
					605.Leadership and management of space activities
 (a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives.
				(b)Update to strategy for comprehensive interagency review of the United States national security
 overhead satellite architectureNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, shall issue a written update to the strategy required by section 312 of the Intelligence Authorization Act for Fiscal Year 2016 (division M of Public Law 114–113; 129 Stat. 2919).
				(c)Unity of effort in space operations between the intelligence community and Department of Defense
 (1)Requirement for planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, shall submit to the appropriate committees of Congress a plan to functionally integrate the governance, operations, analysis, collection, policy, and acquisition activities related to space and counterspace carried out by the intelligence community. The plan shall include analysis of no fewer than 2 alternative constructs to implement this plan, and an assessment of statutory, policy, organizational, programmatic, and resources changes that may be required to implement each alternative construct.
 (2)Appointment by the director of national intelligenceNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, shall appoint a single official to oversee development of the plan required by paragraph (1).
 (3)Scope of planThe plan required by paragraph (1) shall include methods to functionally integrate activities carried out by—
 (A)the National Reconnaissance Office; (B)the functional managers for signals intelligence and geospatial intelligence;
 (C)the Office of the Director of National Intelligence; (D)other Intelligence Community elements with space-related programs;
 (E)joint interagency efforts; and (F)other entities as identified by the Director of National Intelligence in coordination with the Secretary of Defense.
 (d)Intelligence community space workforceNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a workforce plan to recruit, develop, and retain personnel in the intelligence community with skills and experience in space and counterspace operations, analysis, collection, policy, and acquisition.
				(e)Joint Interagency Combined Space Operations Center
 (1)Submission to CongressThe Director of the National Reconnaissance Office and the Commander of the United States Strategic Command, in consultation with the Director of National Intelligence, the Under Secretary of Defense for Intelligence, and the Chairman of the Joint Chiefs of Staff, shall submit to the appropriate committees of Congress concept of operations and requirements documents for the Joint Interagency Combined Space Operations Center by the date that is the earlier of—
 (A)the completion of the experimental phase of such Center; or (B)30 days after the date of the enactment of this Act.
 (2)Quarterly briefingsThe Director of the National Reconnaissance Office and the Commander of the United States Strategic Command, in coordination with the Director of National Intelligence and Under Secretary of Defense for Intelligence, shall provide to the appropriate committees of Congress briefings providing updates on activities and progress of the Joint Interagency Combined Space Operations Center to begin 30 days after the date of the enactment of this Act. Such briefings shall be quarterly for the first year following enactment, and annually thereafter.
					606. Advances in life sciences and biotechnology
 (a)Requirement for planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall brief the congressional intelligence committees on a proposed plan to monitor advances in life sciences and biotechnology to be carried out by the Director.
 (b)Contents of planThe plan required by subsection (a) shall include— (1)a description of the approach the elements of the intelligence community will take to make use of organic life science and biotechnology expertise, within and outside the intelligence community on a routine and contingency basis;
 (2)an assessment of the current collection and analytical posture of the life sciences and biotechnology portfolio as it relates to United States competitiveness and the global bio-economy, the risks and threats evolving with advances in genetic editing technologies, and the implications of such advances on future biodefense requirements; and
 (3)an analysis of organizational requirements and responsibilities, including potentially creating new positions.
 (c)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a report and provide a briefing on the role of the intelligence community in the event of a biological attack on the United States, including an assessment of the capabilities and gaps in technical capabilities that exist to address the potential circumstance of a novel unknown pathogen.
				607.Reports on declassification proposals
 (a)Covered studies definedIn this section, the term covered studies means the studies that the Director of National Intelligence requested that the elements of the intelligence community produce in the course of producing the fundamental classification guidance review for fiscal year 2017 required by Executive Order No. 13526 (50 U.S.C. 3161 note), as follows:
 (1)A study of the feasibility of reducing the number of original classification authorities in each element of the intelligence community to the minimum number required and any negative impacts that reduction could have on mission capabilities.
 (2)A study of the actions required to implement a proactive discretionary declassification program distinct from the systematic, automatic, and mandatory declassification review programs outlined in part 2001 of title 32, Code of Federal Regulations, including section 2001.35 of such part.
 (3)A study of the benefits and drawbacks of implementing a single classification guide that could be used by all elements of the intelligence community in the nonoperational and more common areas of such elements.
 (4)A study of whether the classification level of confidential could be eliminated within agency-generated classification guides from use by elements of the intelligence community and any negative impacts that elimination could have on mission success.
					(b)Reports and briefings to Congress
 (1)Progress reportNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees and provide the congressional intelligence committees a briefing on the progress of the elements of the intelligence community in producing the covered studies.
 (2)Final reportNot later than the earlier of 120 days after the date of the enactment of this Act or June 30, 2017, the Director of National Intelligence shall submit a report and provide a briefing to the congressional intelligence committees on—
 (A)the final versions of the covered studies that have been provided to the Director by the elements of the intelligence community; and
 (B)a plan for implementation of each initiative included in each such covered study. 608.Improvement in Government classification and declassification (a)Review of Government classification and declassificationNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall—
 (1)review the system by which the Government classifies and declassifies information; (2)develop recommendations—
 (A)to make such system a more effective tool for the protection of information relating to national security;
 (B)to improve the sharing of information with partners and allies of the Government; and (C)to support the appropriate declassification of information; and
 (3)submit to the congressional intelligence committees a report with— (A)the findings of the Director with respect to the review conducted under paragraph (1); and
 (B)the recommendations developed under paragraph (2). (b)Annual certification of controlled access programs (1)In generalNot less frequently than once each year, the Director of National Intelligence shall certify in writing to the congressional intelligence committees whether the creation, validation, or substantial modification, including termination, for all existing and proposed controlled access programs, and the compartments and subcompartments within each, are substantiated and justified based on the information required by paragraph (2).
 (2)Information requiredEach certification pursuant to paragraph (1) shall include— (A)the rationale for the revalidation, validation, or substantial modification, including termination, of each controlled access program, compartment and subcompartment;
 (B)the identification of a control officer for each controlled access program; and (C)a statement of protection requirements for each controlled access program.
 609.Report on implementation of research and development recommendationsNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report that includes the following:
 (1)An assessment of the actions each element of the intelligence community has completed to implement the recommendations made by the National Commission for the Review of the Research and Development Programs of the United States Intelligence Community established under section 1002 of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 50 U.S.C. 3001 note).
 (2)An analysis of the balance between short-, medium-, and long-term research efforts carried out by each element of the intelligence community.
 610.Report on Intelligence Community Research and Development CorpsNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report and provide briefing on a plan, with milestones and benchmarks, to implement an Intelligence Community Research and Development Corps, as recommended in the Report of the National Commission for the Review of the Research and Development Programs of the United States Intelligence Community, including an assessment—
 (1)of the funding and modification to existing authorities needed to allow for the implementation of such Corps; and
 (2)of additional legislative authorities, if any, necessary to undertake such implementation. 611.Report on information relating to academic programs, scholarships, fellowships, and internships sponsored, administered, or used by the intelligence community (a)ReportNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report by the intelligence community regarding covered academic programs. Such report shall include—
 (1)a description of the extent to which the Director and the heads of the elements of the intelligence community independently collect information on covered academic programs, including with respect to—
 (A)the number of applicants for such programs; (B)the number of individuals who have participated in such programs; and
 (C)the number of individuals who have participated in such programs and were hired by an element of the intelligence community after completing such program;
 (2)to the extent that the Director and the heads independently collect the information described in paragraph (1), a chart, table, or other compilation illustrating such information for each covered academic program and element of the intelligence community, as appropriate, during the three-year period preceding the date of the report; and
 (3)to the extent that the Director and the heads do not independently collect the information described in paragraph (1) as of the date of the report—
 (A)whether the Director and the heads can begin collecting such information during fiscal year 2017; and
 (B)the personnel, tools, and other resources required by the Director and the heads to independently collect such information.
 (b)Covered academic programs definedIn this section, the term covered academic programs means— (1)the Federal Cyber Scholarship-for-Service Program under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442);
 (2)the National Security Education Program under the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.);
 (3)the Science, Mathematics, and Research for Transformation Defense Education Program under section 2192a of title 10, United States Code;
 (4)the National Centers of Academic Excellence in Information Assurance and Cyber Defense of the National Security Agency and the Department of Homeland Security; and
 (5)any other academic program, scholarship program, fellowship program, or internship program sponsored, administered, or used by an element of the intelligence community.
 612.Report on intelligence community employees detailed to National Security CouncilNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a classified written report listing, by year, the number of employees of an element of the intelligence community who have been detailed to the National Security Council during the 10-year period preceding the date of the report.
			613.Intelligence community reporting to Congress on foreign fighter flows
 (a)Reports requiredNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter, the Director of National Intelligence, consistent with the protection of intelligence sources and methods, shall submit to the appropriate congressional committees a report on foreign fighter flows to and from terrorist safe havens abroad.
 (b)ContentsEach report submitted under subsection (a) shall include, with respect to each terrorist safe haven, the following:
 (1)The total number of foreign fighters who have traveled or are suspected of having traveled to the terrorist safe haven since 2011, including the countries of origin of such foreign fighters.
 (2)The total number of United States citizens present in the terrorist safe haven. (3)The total number of foreign fighters who have left the terrorist safe haven or whose whereabouts are unknown.
 (c)FormThe reports submitted under subsection (a) may be submitted in classified form. If such a report is submitted in classified form, such report shall also include an unclassified summary.
 (d)SunsetThe requirement to submit reports under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)in the Senate—
 (A)the Committee on Armed Services; (B)the Select Committee on Intelligence;
 (C)the Committee on the Judiciary; (D)the Committee on Homeland Security and Governmental Affairs;
 (E)the Committee on Banking, Housing, and Urban Affairs; (F)the Committee on Foreign Relations; and
 (G)the Committee on Appropriations; and (2)in the House of Representatives—
 (A)the Committee on Armed Services; (B)the Permanent Select Committee on Intelligence;
 (C)the Committee on the Judiciary; (D)the Committee on Homeland Security;
 (E)the Committee on Financial Services; (F)the Committee on Foreign Affairs; and
 (G)the Committee on Appropriations. 614.Report on cybersecurity threats to seaports of the United States and maritime shipping (a)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis, in consultation with the Director of National Intelligence, and consistent with the protection of sources and methods, shall submit to the appropriate congressional committees a report on the cybersecurity threats to, and the cyber vulnerabilities within, the software, communications networks, computer networks, or other systems employed by—
 (1)entities conducting significant operations at seaports in the United States; (2)the maritime shipping concerns of the United States; and
 (3)entities conducting significant operations at transshipment points in the United States. (b)Matters includedThe report under subsection (a) shall include the following:
 (1)A description of any recent and significant cyberattacks or cybersecurity threats directed against software, communications networks, computer networks, or other systems employed by the entities and concerns described in paragraphs (1) through (3) of subsection (a).
 (2)An assessment of— (A)any planned cyberattacks directed against such software, networks, and systems;
 (B)any significant vulnerabilities to such software, networks, and systems; and (C)how such entities and concerns are mitigating such vulnerabilities.
 (3)An update on the status of the efforts of the Coast Guard to include cybersecurity concerns in the National Response Framework, Emergency Support Functions, or both, relating to the shipping or ports of the United States.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
 (2)the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate; and
 (3)the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives.
					615.Report on counter-narrative activities
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, in coordination with the Office of Community Partnerships, and consistent with the protection of sources and methods, shall submit to the appropriate congressional committees a report on the counter-narrative activities of the Department of Homeland Security with respect to the Islamic State and other extremist groups.
 (b)ElementsThe report under subsection (a) shall include the following: (1)A description of whether, and to what extent, the Secretary of Homeland Security, in conducting counter-messaging narrative activities with respect to the Islamic State and other extremist groups, consults or coordinates with the Secretary of State, regarding the counter-messaging narrative activities undertaken by the Department of State with respect to the Islamic State and other extremist groups, including counter-messaging narrative activities conducted by the Global Engagement Center of the Department of State.
 (2)Any criteria employed by the Secretary of Homeland Security for selecting, developing, promulgating, or changing the counter-messaging narrative approach of the Department of Homeland Security, including any counter-messaging narratives, with respect to the Islamic State and other extremist groups.
 (c)Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means— (1)the congressional intelligence committees; and
 (2)the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate; and
 (3)the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives.
					616.Report on reprisals against contractors of the intelligence community
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community, consistent with the protection of sources and methods, shall submit to the congressional intelligence committees a report on reprisals made against covered contractor employees.
 (b)ElementsThe report under subsection (a) shall include the following: (1)Identification of the number of known or claimed reprisals made against covered contractor employees during the 3-year period preceding the date of the report and any evaluation of such reprisals.
 (2)An evaluation of the usefulness of establishing a prohibition on reprisals against covered contractor employees as a means of encouraging such contractors to make protected disclosures.
 (3)A description of any challenges associated with establishing such a prohibition, including with respect to the nature of the relationship between the Federal Government, the contractor, and the covered contractor employee.
 (4)A description of any approaches taken by the Federal Government to account for reprisals against non-intelligence community contractors who make protected disclosures, including pursuant to section 2409 of title 10, United States Code, and sections 4705 and 4712 of title 41, United States Code.
 (5)Any recommendations the Inspector General determines appropriate. (c)DefinitionsIn this section:
 (1)Covered contractor employeeThe term covered contractor employee means an employee of a contractor of an element of the intelligence community. (2)ReprisalThe term reprisal means the discharge or other adverse personnel action made against a covered contractor employee for making a disclosure of information that would be a disclosure protected by law if the contractor were an employee of the Federal Government.January 20, 2017Reported without amendment